DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Election/Restrictions
2.	Per Applicant’s response received 02/23/2021, a provisional election was made with traverse to prosecute Group I, claims 1-12. Claims 13-18 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant’s arguments about the traversal have been fully considered by the examiner. However, the Examiner maintains the position that: the inventions identified by Group I & II do not relate to a single general inventive concept under PCI Rule 13.1 because, under PCI Rule 13.2, they lack the same or corresponding special technical features for the reasons, as discussed in the previous Office action. The requirement is therefore made FINAL.

Claim Rejections - 35 USC § 101
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Specifically, representative claim 1 recites:
A method for determining an output from a motion sensor, comprising: 
receiving, by a signal processor, an output signal from the motion sensor, where 5the output signal exhibits a known resonant frequency; 
sampling, by the signal processor, the output signal at a sampling frequency, where the sampling frequency is less than or equal to the known resonant frequency and sample time for each sample is chosen randomly; and 
determining, by the signal processor, an output for the motion sensor by 10averaging the samples from the output signal.  

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the additional elements are NOT sufficient to amount to significantly more than the judicial exceptions, as analyzed below:
Step
Analysis
1. Statutory Category ?
Yes.  Claim 1 recites a method for determining an output from a motion sensor, which is directed to a process, thus is one of the statutory categories of invention.

Yes.  The limitations of “sampling” and “determining”, under their broadest reasonable interpretation, cover merely performance of process steps in the human mind using mental steps or basic critical thinking, but for the recitation of generic computer program components.  As such, the claim falls under the “Mental Process” grouping (i.e., concepts performed in the human mind, including an observation, evaluation, judgment, opinion) of abstract idea defined by the 2019 PEG.

2A - Prong 2: Integrated into a Practical Application?
No.  This judicial exception is not integrated into practical application.  The additional elements such as “receiving, by a signal processor, an output signal from the motion sensor, where 5the output signal exhibits a known resonant frequency” are merely using computer as a tool to perform insignificant extra-solution activities which are well-understood, routine and conventional in the art. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

2B: Claim provides an Inventive Concept?


No. Other additional elements, such as “a signal processor”, “a motion sensor” and “an output signal from the motion sensor” are NOT sufficient to amount to significantly more than the judicial exceptions because they are "well-understood, routine, conventional" in the field (see MPEP § 2106.0S(d)), or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claim is therefore ineligible.


Representative claim 8 is ineligible under the 2019 PEG for the same reasons as set forth for claim 1 above. The additional elements recited in claim 8 such as “a motion sensor configured to detect motion of an object and operable to output a signal indicative of the detected motion, where the signal exhibits a known resonant 5frequency” and “a random number generator configured to generate a random number” neither integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea nor amount to significantly more than the judicial exceptions because they are "well-understood, routine, conventional" in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The dependent claims 2-7 and 9-12 inherit attributes of the claims from which they depend, and do not add anything which would render the claimed invention a patent eligible application of the abstract idea. The dependent claims either extend (narrow) the abstract idea or claim additional elements which do not amount for "significant more" because they are generically recited and/or conventional and well-understood in the art. Specifically, the limitations in dependent claims 2-7 and 9-12 merely add details to the algorithm which forms the abstract idea as discussed above, but do not contain any further “additional elements” that are "significant more". Elements such as “a microelectromechanical system (MEMS)” recited in claims 6 and 9 and “30an accelerometer” recited in claims 7 and 10 are considered well-understood, routine and conventional in the art thus are not sufficient to amount to significantly more than the 
Accordingly, claims 1-12 are treated as ineligible subject matter under 35 USC 101.

Rejections - 35 USC § 112
5.       The following is a quotation of the second paragraph of 35 U.S.C. 112:

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.        Claims 8-12 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for interrelating essential elements of the invention as defined by applicant(s) in the specification. See MPEP § 2172.01. 
Claim 8 recites, for example, “a random number generator configured to generate a random number”; however, no functional relationship is defined between the generated random number and the “sample time for each sample”. It is unclear whether said sample time is chosen by using the generated random number or not.
	Claims 9-12 are rejected based on dependency.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 6 an 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grodsinsky et al. (US 5744803 A ) in view of Kawai et al. (US 5801305 A).
	Regarding claim 1, Grodsinsky discloses a method for determining an output from a motion sensor (col. 4, line 63 – col. 5, line 4), comprising: receiving, by a signal processor (e.g., 24 in Fig. 2), an output signal from the motion sensor (col. 4, lines 48-56), where 5the output signal exhibits a known resonant frequency (col. 5, lines 5-9; note, by inherency, the detector’s resonant frequencies at which the detector is excited by exposure to the harsh shock and vibration conditions downhole must be intrinsic to the structural properties of the detector thus can be anticipated before the detector is put into operation); sampling, by the signal processor, the output signal at a sampling frequency (col. 5, lines 5-9 and 44-50), where the sampling frequency is less than or equal to the known resonant frequency (col. 6, lines 29-33; note, f = 1/T) and sample time for each sample is chosen randomly (col. 6, lines 33-38: by inherency, the positive integer j is arbitrary or randomly chosen); and determining, by the signal processor, an output for the motion sensor by extracting10extracted the samples from the output signal (col. 5, lines 23-26; col. 5, line 51 – col. 6, line 2).  
	Grodsinsky does not mention explicitly: wherein the output for the motion sensor is determined by 10averaging the samples from the output signal.
	Kawai discloses a method for determining an output from a motion sensor (col. 1, lines 13-16), comprising: collecting samples from the output signal (col. 1, lines 20-25), and determining an output for the motion sensor by 
10averaging the samples from the output signal (col. 1, lines 36-38).

Regarding claim 8, Grodsinsky discloses a system comprising: a motion sensor configured to detect motion (i.e., vibration) of an object and operable to output a signal indicative of the detected motion (col. 4, line 63 – col. 5, line 4), where the signal exhibits a known resonant 5frequency (col. 5, lines 5-9; note, by inherency, the detector’s resonant frequencies at which the detector is excited by exposure to the harsh shock and vibration conditions downhole must be intrinsic to the structural properties of the detector thus can be anticipated before the detector is put into operation); and a signal processor in data communication with the motion sensor, the signal processor samples the signal at a sampling frequency (col. 5, lines 5-9 and 44-50) and generates an output (col. 5, lines 23-26; col. 5, line 51 – col. 6, line 2), where 10the sampling frequency is less than or equal to the known resonant frequency (col. 6, lines 29-33; note, F = 1/T) and sample time for each sample is chosen randomly (col. 6, lines 33-38: by inherency, the positive integer j is arbitrary or randomly chosen).  
Grodsinsky does not mention explicitly: said system is for mitigating effects of acoustic interference with output of a motion sensor; a random number generator 
Kawai discloses a method for determining an output from a motion sensor (col. 1, lines 13-16), comprising: collecting samples from the output signal (col. 1, lines 20-25), and determining an output for the motion sensor by 
10averaging the samples from the output signal (col. 1, lines 36-38).
Since Grodsinsky teaches determining the average strength of the extracted samples of the output as an indicator of wear or failure of the detector (col. 3, lines 33-39), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Kawai’s teaching of averaging the samples from the output signal into the invention of Grodsinsky to arrive the claimed invention. Doing so would allow to produce robust results for samples of the motion sensor of random frequency characteristics (Kawai, col. 1, lines 30-33).
As to the random number generator, the examiner takes official notice that a random number generator, in data communication with a signal processor, configured to generate a random number is well known in the art. Since Grodsinsky teaches the use of random numbers (col. 6, lines 33-38), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the well-known computer-program-based random number generator into the invention of Grodsinsky to generate the required random number, which the skilled person would apply without inventive step depending 
The feature about “mitigating effects of acoustic interference with output of a motion sensor” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. 
Regarding claims 6 and 9, Grodsinsky discloses: wherein the motion sensor is a microelectromechanical system (col. 1, lines 16-29; col. 4, lines 3-19).  
9.	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grodsinsky et al. in view of Kawai et al. as applied to claim 1 or 8 above further in view of Frederick et al. (US 20050023881 A1).
Regarding claim 7, Grodsinsky does not mention explicitly: 30wherein the motion sensor is further defined as an accelerometer.
  Frederick discloses a method for determining an output from a detector comprising a motion sensor, wherein the motion sensor is defined as an accelerometer (para. 0034, 0053-0054).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an accelerometer into the invention of Grodsinsky in order to provide the output for the motion sensor with a position reference (Frederick, 

Allowable Subject Matter
10.	Claims 2-5 and 11-12 may be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in sections 3-4 and/or 5-6 above in this Office action. However, once the claims are amended so that Examiner would have a better understanding of the claimed invention, a further search and consideration of the prior art will be conducted in order to make a proper determination of patentability of the claimed invention.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864